Citation Nr: 1337662	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-01 397	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1947 to January 1950.  The Veteran died in May 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In October 2011, the Board reopened the appellant's claim for service connection for the cause of the Veteran's death; thereafter, in October 2011, in August 2012, and in April 2013, the claim was remanded for additional development and to satisfy notice requirements.

This appeal was processed using the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on her part is required.


REMAND

Through the submission of authorization forms (VA 21-4142) dated in April 2013 and May 2013, the appellant authorized the release of pertinent treatment records pertaining to the Veteran from the following private facilities: (1) UPMC Presbyterian Hospital in Pittsburgh, PA; (2) UPMC Hamot Medical Center in Erie, PA; (3) UPMC Northwest Medical Center in Oil City, PA; (4) Montefiore Hospital in Pittsburgh, PA; and (5) Northwest Medical Center in Franklin, PA.

In July 2013, UPMC Presbyterian Hospital responded to VA's request for records with a letter stating that the Veteran's records could not be released until the facility received a copy of the Executor of Estate papers (or other letter of representation), as the Veteran was deceased.  There is no evidence to indicate that VA has supplied this necessary information; such must be accomplished by VA on remand to fulfill its duties under the VCAA.

In July 2013, UPMC Hamot Medical Center responded to VA's request for records with a letter stating that the Veteran's records could not be released until the facility received an Affidavit or Estate Papers/Short Certificate and a copy of the Veteran's death certificate, as the Veteran was deceased.  There is no evidence to indicate that VA has supplied this necessary information; such must be accomplished by VA on remand to fulfill its duties under the VCAA.

There is no evidence to indicate that VA has requested records pertaining to the Veteran from UPMC Northwest Medical Center in Oil City, PA.  Such must be accomplished by VA on remand to fulfill its duties under the VCAA.

(At present, Montefiore Hospital has not yet responded to VA's request for records, and Northwest Medical Center in Franklin, PA responded in August 2013 that the Veteran's records had been purged.)

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO must provide a copy of the Executor of Estate papers (or other letter of representation) for the Veteran to UPMC Presbyterian Hospital; thereafter, the RO should secure for the record complete records of all treatment from that facility.  If any records sought are unavailable, the reason must be explained for the record.

2.  The RO must provide an Affidavit or Estate Papers/Short Certificate for the Veteran and a copy of the Veteran's death certificate to UPMC Hamot Medical Center; thereafter, the RO should secure for the record complete records of all treatment from that facility.  If any records sought are unavailable, the reason must be explained for the record.

3.  The RO should secure for the record complete records of all treatment from UPMC Northwest Medical Center in Oil City, PA (as authorized for release by a VA Form 21-4142 submitted by the appellant in April 2013).  If any records sought are unavailable, the reason must be explained for the record.

4.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received (including obtaining an addendum medical opinion if necessary to evaluate the additional evidence), and then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

